


109 HR 6218 IH: Bay Area Regional Water Recycling

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6218
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. George Miller of
			 California introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Bay Area Regional Water Recycling Program
		  projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bay Area Regional Water Recycling
			 Program Projects Authorization Act of 2006.
		2.DefinitionsIn this Act:
			(1)FeasibleThe
			 term feasible means a project for which—
				(A)the planning and
			 environmental studies, together with supporting materials and documentation,
			 have been prepared consistent with Bureau of Reclamation procedures for
			 projects under consideration for financial assistance under the Reclamation
			 Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law
			 102–575, as amended, and section 103(d)(3)(F) of the Water Supply, Reliability,
			 and Environmental Improvement Act (Public Law 108–361); and
				(B)the planning and
			 environmental studies, together with supporting materials and documentation,
			 demonstrate that the project meets the requirements of section 1604 of the
			 Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of
			 Public Law 102–575), as amended.
				(2)Financially
			 capable project sponsorThe term
			 financially capable project sponsor means a non-Federal project
			 sponsor that is capable of providing—
				(A)the non-Federal
			 share of the project costs; and
				(B)100 percent of the
			 operations and maintenance costs of the project.
				(3)Non-federal
			 project sponsorThe term non-Federal
			 project sponsor means a State, regional, or local authority or other
			 qualifying entity, such as a water conservation district, water conservancy
			 district, or rural water district or association.
			(4)Technically and
			 financially viable projectThe term
			 technically and financially viable project means a project
			 that—
				(A)is a technically
			 viable project; and
				(B)has a financially
			 capable project sponsor.
				(5)Technically
			 viable projectThe term technically
			 viable project means a project that—
				(A)meets generally
			 acceptable engineering, public health, and environmental standards; and
				(B)has obtained or is
			 expected to obtain approval of all Federal, State, and local permits necessary
			 for implementation of the project.
				3.Bay area regional
			 water recycling program projects
			(a)Feasible and
			 viableThe Bay Area Regional Water Recycling Program projects
			 described in the amendments made by section 4(a) are hereby—
				(1)determined to be
			 feasible and eligible for financial assistance under the Reclamation Wastewater
			 and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43
			 U.S.C. 390h et seq.); and
				(2)confirmed as
			 technically and financially viable projects.
				(b)Statutory
			 constructionNothing in this
			 section shall be construed to affect the applicability of the National
			 Environmental Policy Act of 1969, or any other Federal or State law, with
			 regard to the Bay Area Regional Water Recycling Program projects described in
			 the amendments made by section 4(a).
			4.Project
			 authorizations
			(a)In
			 generalThe Reclamation
			 Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title
			 XVI; 43 U.S.C. 390h et seq.) is amended by adding at the end the
			 following:
				
					16xx.City of palo
				alto water reuse project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Palo Alto, California, is authorized
				to participate in the design, planning, and construction of recycled water
				distribution systems.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000.
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this section.
						16xx.Pittsburg
				recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Pittsburg, California, and the Delta
				Diablo Sanitation District, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $1,300,000.
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this section.
						16xx.Antioch
				recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Antioch, California, and the Delta
				Diablo Sanitation District, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $2,250,000.
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this section.
						16xx.Pacifica
				recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Pacifica, California, and the North
				Coast County Water District, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $1,400,000.
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this section.
						16xx.Redwood city
				recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Redwood City, California, is
				authorized to participate in the design, planning, and construction of recycled
				water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $1,100,000.
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this section.
						16xx.South santa
				clara county recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Gilroy, California, and the Santa
				Clara Valley Water District, is authorized to participate in the design,
				planning, and construction of recycled water system distribution
				facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $7,000,000.
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 amendmentsThe table of sections in section 2 of Public Law
			 102–575 is amended by inserting after the item relating to section 16xx the
			 following:
				
					
						Sec. 16xx. Palo Alto Water Reuse
				Project.
						Sec. 16xx. Pittsburg Recycled Water
				Project.
						Sec. 16xx. Antioch Recycled Water
				Project.
						Sec. 16xx. Pacifica Recycled Water
				Project.
						Sec. 16xx. Redwood City Recycled Water
				Project.
						Sec. 16xx. South Santa Clara County
				Recycled Water
				Project.
					
					.
			
